IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          DA 20-0321

JULIE A. AND SCOTT R. ILLINGHAM,
DVID B AND GEORGINE L.
FORGATCH, AND CHET WENZEL,

            Plaintiffs and Appellants,
      v.                                           ORDER OF MEDIATOR APPOINTMENT

INTERMOUNTAIN INDUSTRIAL, INC.,
a Montana Corporation,

            Defendant and Appellee.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly and
timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Matthew B. Hayhurst, P.O. Box 9199, Missoula, MT 59807-
9199, (406)543-6646; mhayhurst@boonekarlberg.com, whose name appears next on the list
of attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the mediation
process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P., 7(5)(d) shall
run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to the
parties individually if not represented by counsel, on the date hereof.
        DATED this July 7, 2020.
                                                     A
                                                     I



                                                Bowen Greenwood, Clerk of the Supreme Court

c:     Nicole Lynn Siefert, Quentin M. Rhoades, 430 Ryman Street, Missoula, MT
       59802, (406)721-9700, gmr@montanalawyer.com
              & erickson@montanalawyer.com
       Peter Francis Lacny, Joseph Ray Casillas, , 201 West Main Street, Suite 201, Missoula,
              MT 59802, (406)728-0810, jrcasillas@dmllaw.com, & placny@dmllaw.com
       Elizabeth L. Griffing, P.O. Box 157, Helena, MT 59604, (406)545-0499,
                      bgriffin@axilonlaw.com
                                                                                                                      07/07/2020



                                                                                            Case Number: DA 20-0321